       Case 1:18-cv-01665-JPW Document 37 Filed 08/21/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JAMES WISHARD and JENNIFER
                         :   Civil No. 1:18-CV-01665
WISHARD, on behalf of their minor
                         :
child, J.W.,             :
                         :
          Plaintiffs,    :
                         :
          v.             :
                         :
WAYNESBORO AREA SCHOOL   :
DISTRICT,                :
                         :
          Defendant.     :  Judge Jennifer P. Wilson
                       ORDER
     AND NOW, on this 21st day of August, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendant’s motion for summary judgment (Doc. 25) is GRANTED.

  2. Plaintiffs’ motion for summary judgment (Doc. 27) is DENIED.

  3. The Clerk of Court is directed to enter judgment in Defendant’s favor and

     close this case.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
